

115 S3169 IS: New START Policy Act of 2018
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3169IN THE SENATE OF THE UNITED STATESJune 28, 2018Mr. Menendez (for himself, Mr. Warner, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish as United States policy that, pending confirmation of the Russian Federation’s
			 continued compliance with New START, the United States should extend New
			 START through 2026.
	
 1.Short titleThis Act may be cited as the New START Policy Act of 2018.
 2.New START definedIn this Act, the term New START means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed April 8, 2010, and entered into force February 5, 2011 (commonly known as the New START Treaty).
 3.FindingsCongress makes the following findings: (1)Since the end of World War II, the United States has relied on a robust and effective nuclear deterrent as part of our national defense, particularly against the Soviet Union and its successor state, the Russian Federation.
 (2)In tandem with our nuclear deterrent, the United States pursued a number of arms control, disarmament, and nonproliferation agreements with the Soviet Union as a means of ensuring strategic stability and United States defense of the homeland, such as the Strategic Arms Limitation Treaty and the Strategic Arms Reduction Treaty.
 (3)The Nuclear Posture Review issued in February 2018 states that arms control agreements during the Cold War increased transparency, moderated competition, codified rough parity in strategic nuclear areas, and closed off areas of competition.
 (4)In the aftermath of the fall of the Soviet Union, the United States continues to rely on a combination of nuclear deterrence and strategic arms control to protect the United States from nuclear attack.
 (5)On April 8, 2010, the United States and the Russian Federation signed the New Strategic Arms Reduction Treaty (New START).
 (6)In an op-ed to the Washington Post dated December 2, 2010, former Secretaries of State Henry A. Kissinger, George P. Shultz, James A. Baker III, Lawrence S. Eagleburger, and Colin L. Powell all urged the Senate to ratify New START, stating that it was in the national interest to ratify.
 (7)During the ratification process, New START garnered bipartisan support, and the United States Senate approved New START on December 22, 2010, by a 71–26 vote.
 (8)New START entered into force on February 5, 2011, placing limitations on United States and Russian strategic systems, including intercontinental ballistic missiles, submarine launched ballistic missiles, and heavy bombers, as well as warheads that threatened the United States.
 (9)On February 5, 2018, the central limits on United States and Russia strategic nuclear arsenals took effect.
 (10)In March 2018, the United States and the Russian Federation exchanged data on their respective strategic nuclear arsenals in accordance with the Treaty.
 (11)Through the Treaty’s verification regime, which includes short-notice, on-site inspections at military bases and facilities, the United States is able to verify the data provided by the Russian Federation regarding its strategic nuclear arsenal. The verification regime provides both countries insight into each other’s strategic nuclear delivery systems, warheads, and facilities, as well as data exchanges to track the status and makeup of nuclear weapons systems.
 (12)During a March 2017 hearing of the Committee on Armed Services of the House of Representatives on nuclear deterrence requirements, Commander of the United States Strategic Command (STRATCOM) and Air Force General John Hyten voiced his enthusiastic support for the Treaty, saying he was a big supporter and stating when it comes to nuclear weapons and nuclear capabilities, that bilateral, verifiable arms control agreements are essential to our ability to provide an effective deterrent.
 (13)In the same hearing, Air Force General Paul Selva, the Vice Chairman of the Joint Chiefs of Staff, also endorsed the treaty, saying New START is a bilateral, verifiable agreement that gives us some degree of predictability on what our potential adversaries look like.
 (14)Lieutenant General Jack Weinstein, the Air Force Deputy Chief of Staff for Strategic Deterrence and Nuclear Integration, asserted that New START was of huge value to United States security.
 (15)The Nuclear Posture Review states that arms control agreements can foster transparency, understanding, and predictability in adversary relations, thereby reducing the risk of misunderstanding and miscalculation.
 (16)New START strengthens United States nuclear security and strategic stability by reducing the number of strategic systems in Russia’s nuclear arsenal and provides the United States with the inspection and monitoring tools necessary to confidently verify Russian compliance with New START.
 (17)New START does not restrict United States nuclear modernization programs or limit United States missile defense efforts.
 4.Statement of policyUnless the President determines and so informs Congress that Russia is not in material compliance with New START, it is the policy of the United States to extend New START from its initial termination date in February 2021 to February 2026, as allowed in the Treaty.